PER CURIAM.
In this petition for a writ of habeas corpus involving pretrial detention of a juvenile, the trial judge found probable cause to charge this accused with aiding and abetting a battery during a robbery. The probable cause affidavit states that the accused participated in the robbery as a lookout and that the codefendant ran into and knocked the victim down as both were fleeing the scene of the robbery. We cannot say that the trial judge erred in his finding, for the affidavit expressly states that the accused participated in the robbery and acted as the lookout.
As appellate judges, moreover, we do not ourselves make findings, only legal con-*828elusions. Because the affidavit states the accused’s participation in the crime of robbery and the battery occurred during the course of the robbery, we conclude that the affidavit is legally sufficient to charge the accused as an aider and abetter in the crime of battery on a person 65 or older.
PETITION FOR HABEAS CORPUS DENIED.
GUNTHER and FARMER, JJ., concur.
GROSS, J., dissents with opinion.